Citation Nr: 0637352	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a left elbow 
disability. 

4.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1963 to June 1967 
and thereafter served in the Reserves with periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  This matter comes before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision.  

In a letter dated in July 2006, the veteran indicated that he 
wished to submit additional evidence in support of his 
claims.  38 C.F.R. § 20.1304 provides that the veteran has 90 
days to submit additional evidence after the mailing of 
notice that the appeal has been certified to Board.  The 
veteran was notified in July 2006 that his appeal was being 
certified to the Board, thus his July 2006 letter was timely.  
However, to date the veteran has not submitted the additional 
evidence and the 90 days within which he had to submit such 
evidence has expired. 


FINDINGS OF FACT

1.  The veteran does not have chronic residuals of a head 
injury related to service.

2.  The veteran does not have a chronic left knee disability 
related to service. 

3.  The veteran does not have a chronic left elbow disability 
related to service. 

4.  A chronic psychiatric disorder was not manifested in 
service or for several years thereafter and the preponderance 
of the evidence is against finding that a chronic psychiatric 
disorder is related to service.  



5.  The veteran does not have PTSD related to service. 


CONCLUSIONS OF LAW

1.  Chronic residuals of a head injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101 (2) & 
(22)-(24), 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.303, 3.306 (2006).  

2.  A chronic left knee disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 101 (2) & (22)-(24), 
1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 
3.306 (2006).  

3.  A chronic left elbow disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101 (2) & (22)-(24), 
1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 
3.306 (2006).  


4.  A psychiatric disorder was not incurred in or aggravated 
by service and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. 
§§ 101 (2) & (22)-(24), 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306, 
3.307, 3.309 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a March 2006 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

The veteran contends that he while on ACDUTRA he was involved 
in an automobile accident and he injured his head, right 
elbow, and right knee.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active duty service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. 
§ 3.303(b).  

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in [the] line of 
duty, and any period of inactive duty [for] training during 
which the individual concerned was disabled or died from an 
incurred or aggravated in [the] line of duty."  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.1(a) (2006).  See also, 
38 U.S.C.A. § 101(22) & (23) (West 2002); 38 C.F.R. § 3.1(c) 
(d) (2006).  Certain presumptions, including the presumption 
of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the 
presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306), apply only to periods of active military service.  

1.  Residuals of a head injury

The service medical records do not reflect the presence of 
pertinent disability during the veteran's period of active 
duty.  His service medical records from the Reserves reflect 
that the veteran was in a motor vehicle accident during a 
period of ACDUTRA in March 1983.  He was afforded treatment, 
including skull x-rays.  No chronic disability was noted.  
Subsequent examinations during his Reserve service were 
negative for pathology related to a head injury.  

There is no indication that the veteran currently has 
residuals of a head injury.  The treatment records in the 
claims folder are silent for any residuals of a head injury. 
However, Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinsk, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no indication of residuals of a head injury, service 
connection is denied.

While the veteran has suggested that he currently has 
residuals of a head injury as a result of service, as a lay 
person, he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Consequently, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has residuals of a head injury 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Residuals of a left knee disability

The service medical records do not reflect the presence of 
pertinent disability during the veteran's period of active 
duty.  His service medical records from the Reserves reflect 
that the veteran was in a motor vehicle accident during a 
period of ACDUTRA in March 1983.  He was afforded treatment, 
including left knee x-rays.  No chronic disability was noted.  
Subsequent examinations during his Reserve service were 
negative for pathology related to a left knee injury.  

There is no indication that the veteran currently has 
residuals a left knee disability.  The treatment records in 
the claims folder are silent as to residuals of a left knee 
disability.  In fact, a November 2001 VA clinical record 
shows that the veteran had no awareness/distress of the 
movement of his lower extremities.   

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinsk, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no indication of any residuals of a left knee disability, 
service connection is denied.

While the veteran has suggested that he currently has 
residuals of a left knee disability as a result of service, 
as a lay person, he has no competence to give a medical 
opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has residuals of a left knee 
disability related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Residuals of a left elbow disability

The service medical records do not reflect the presence of 
pertinent disability during the veteran's period of active 
duty.  His service medical records from the Reserves reflect 
that the veteran complained of tennis elbow on periodic 
examinations, including on periodic examinations in December 
1982 and 1983.  On both occasions, the musculoskeletal system 
was normal and it was reported that he had no recent problems 
with left elbow tendonitis.  A September 1988 entry notes a 
recent injury during a period of ACDUTRA, with a normal 
physical examination of the elbow.  The assessment was mild 
strain.  Subsequent examinations during his Reserve service 
were negative for pathology related to a left elbow 
disability.  

There is no indication that the veteran currently has 
residuals of a left elbow disability.  The treatment records 
in the claims folder are silent for residuals of a left elbow 
disability.  In fact, a November 2001 VA clinical record 
shows that the veteran had no awareness/distress of the 
movement of his upper extremities. 

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinsk, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no indication of residuals of a left elbow disability, 
service connection is denied.

While the veteran has suggested that he currently has 
residuals of a left elbow disability as a result of service, 
as a lay person, he has no competence to give a medical 
opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has residuals of a left elbow 
disability related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  A psychiatric disorder, to include bipolar disorder and 
PTSD

Service connection for psychosis is presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The veteran has a current psychiatric disorder as indicated 
by the clinical records showing treatment for bipolar 
disorder and depression.  

The service medical records do not reflect the presence of 
pertinent disability during the veteran's period of active 
duty.  His service medical records from the Reserves include 
a notation of nervousness, depression or excessive worry 
during a periodic examination in December 1987.  However, the 
psychiatric status was listed as normal.  It was reported 
that he was seen for psychiatric evaluation and placed on 
medication temporarily, but it was concluded that he had no 
disability.  

Based upon the evidence in the record, the Board finds that 
service connection is unwarranted in this case.  While the 
veteran has a current diagnosis of a psychiatric disorder, 
there is no competent evidence that it is related to active 
service.  Service medical records are negative for findings 
of a psychiatric disorder.  The first indication of 
depression and bipolar disorder was not until 1993, which is 
26 years after service.  The veteran was noted to have 
nervousness starting in 1987 but that is still 20 years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no competent medical opinion which links current disorder to 
service.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of chronic disability in service or 
after service, with the exception of psychiatric disability, 
which is not manifested for over two decades following 
service.  There is no current showing of chronic residuals of 
a head injury, left knee disability or left elbow disability.  
While there is a current diagnosis of a psychiatric disorder, 
there is no true indication that the disorder is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In view of the service medical records reflecting no 
chronic disability, the lack of diagnosis of the claimed 
disorder after service, or in the case of psychiatric 
disability, until many years post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).  

The veteran claims that his psychiatric disorder includes 
PTSD.  Service connection for PTSD currently requires: (1) 
medical evidence diagnosing PTSD (the provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV)); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

However, there is no finding or diagnosis of PTSD in the 
record.  The veteran, himself, testified at the RO in 
September 2004 that there was no written diagnosis of PTSD.  
The law specifically limits service-connected benefits to 
cases where there is a current disability.  "In the absence 
of proof of a present disability, there can be no valid 
claim."  Brammer v. Derwwinski, 3 Vet. App. 223, 225 (1992).  
Additionally, without determining if the other criteria for 
PTSD are met, the claim is denied as there is no basis to 
grant service connection for PTSD without a diagnosis of 
such.  See 38 C.F.R. § 3.304(f).

To the extent that the veteran himself has claimed his 
psychiatric disorder is related to service, as a layman, he 
has no competence to give a medical opinion on the etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's psychiatric disorder is related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for residuals of a head injury is denied.

Service connection for a left knee disability is denied. 

Service connection for a left elbow disability is denied. 

Service connection for a psychiatric disorder, to include 
bipolar disorder and PTSD, is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


